DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-18,20-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose US 4950075 A further in view  of Weimer  US 20120038903 A1  and further in view of Komatsu JP 50-137474 (further in view of Shpunt US 20140291491 A1 for all claims but claim 24).
Regarding claim 1 Ichinose teaches
14. (New) A laser radar device comprising: 
a laser light source; (1)
a light-transmission-side optical system(2,3) that forms laser light which is emitted from the laser light source into a first radiation shape or a second radiation shape having a larger radiation surface area than that of the first radiation shape; (fig. 11 a, b , c the spot size 26 is different )
a radiation shape control unit(8) that controls the light-transmission-side optical system to thereby control a radiation shape for forming the laser light into the first radiation shape or the second radiation shape; (fig. 11a,c,b)
a radiation scanner(4) that scans and irradiates a measurement-target area(14 fig. 4) in accordance with the radiation shape with the laser light formed by the light-transmission-side optical system; (fig. 11a, b, c)

the insertion-extraction optical element(3c) is an element that condenses a beam of the laser light, and forms the laser light which is transmitted into the second radiation shape by diffusing the light beam after condensation(col 10 lines 47-68), and 
the radiation scanner(4) has an optical element constituting the radiation scanner(inherent from fig 11a,b,c ) disposed away(fig. 4  element 4 is disposed away form the beam shaper which condenses the beam) from a region in which the laser light is condensed.  (fig. 4)
but does not explicitly teach
a light-reception-side optical system that receives and condenses reflected light which is reflected from the measurement-target area; 
a light reception unit that receives the reflected light condensed by the light-reception- side optical system,

outputs a received signal based on laser light included in the received reflected light; and an information generation unit that generates three-dimensional information of the measurement-target area on the basis of the received signal which is output by the light reception unit, 

wherein the light-transmission-side optical system includes an insertion-extraction optical element that switches a state of being disposed on an optical path of the laser light and a state of not being disposed thereon, to thereby switch the radiation shape of the laser light between the first radiation shape and the second radiation shape, and 

the light-transmission-side optical system forms the radiation shape into the first radiation shape in a state where the insertion- extraction optical element is not disposed on the optical path of the laser light, and forms the 4Docket No.: 4554-470radiation shape into the second radiation shape by the insertion-extraction optical element being disposed on the optical path, 
an amplifying circuit that converts the received signal output by the light reception unit into a voltage signal to output the received signal as a converted signal to a distance calculation unit;
Weimer  US 20120038903 A1 teaches
a light-reception-side optical system(322) that receives and condenses(lens is focusing ) reflected light which is reflected from the measurement-target area(210); 
a light reception unit(324) that receives the reflected light condensed by the light-reception- side optical system,(fig. 3e)

outputs a received signal based on laser light included in the received reflected light(data in fig. 3e); and an information generation unit that generates three-dimensional information of the measurement-target area on the basis of the received signal which is output by the light reception unit, [
0050]
Komatsu JP 50-137474 teaches
wherein the light-transmission-side optical system includes an insertion-extraction optical element that switches a state of being disposed on an optical path of the laser light and a state of not being disposed thereon, to thereby switch the radiation shape of the laser light between the first radiation shape and the second radiation shape, and (page 1 of English translation insertion of the lens 8 to obtain the pencil beam.)

the light-transmission-side optical system forms the radiation shape into the first radiation shape in a state where the insertion- extraction optical element is not disposed on the optical path of the laser light, and forms the 4Docket No.: 4554-470radiation shape into the second radiation shape by the insertion-extraction optical element being disposed on the optical path, page 1 of English translation insertion of the lens 8 to obtain the pencil beam.)
Shpunt teaches an amplifying circuit that converts the received signal output by the light reception unit into a voltage signal to output the received signal as a converted signal to a distance calculation unit;[0031]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ichinose with teaching by Wermer in order to concentrate the beams on the sensing elements and further modify using teachings by Komatsu in order to change the shape of the beam and provide capability of catching the object and further modify using teachings by Shpunt in order to amplify the output of the photodetectors. 

24. (New) A laser radar device comprising: 
a laser light source; (1)
a light-transmission-side optical system(2,3) that forms laser light which is emitted from the laser light source into a first radiation shape or a second radiation shape having a larger radiation surface area than that of the first radiation shape; (fig. 11 a, b , c the spot size 26 is different )
a radiation shape control unit(8) that controls the light-transmission-side optical system to thereby control a radiation shape for forming the laser light into the first radiation shape or the second radiation shape; (fig. 11a,c,b)
a radiation scanner(4) that scans and irradiates a measurement-target area(14 fig. 4) in accordance with the radiation shape with the laser light formed by the light-transmission-side optical system; (fig. 11a, b, c)
a light reception unit(22) that receives the reflected light, and 
a light reception unit(22) that receives the reflected light, and outputs a received signal based on laser light included in the received reflected light; 
the radiation scanner(4) has an optical element constituting the radiation scanner(inherent from fig 11a,b,c ) disposed away(fig. 4  element 4 is disposed away form the beam shaper which condenses the beam) from a region in which the laser light is condensed.  (fig. 4)
Weimer  US 20120038903 A1 teaches
a light-reception-side optical system(322) that receives and condenses(lens is focusing ) reflected light which is reflected from the measurement-target area(210); 
a light reception unit(324) that receives the reflected light condensed by the light-reception- side optical system,(fig. 3e)
outputs a received signal based on laser light included in the received reflected light(data in fig. 3e); and an information generation unit that generates three-dimensional information of the measurement-target area on the basis of the received signal which is output by the light reception unit, [

Komatsu JP 50-137474 teaches
wherein the light-transmission-side optical system includes an insertion-extraction optical element that switches a state of being disposed on an optical path of the laser light and a state of not being disposed thereon, to thereby switch the radiation shape of the laser light between the first radiation shape and the second radiation shape, and (page 1 of English translation insertion of the lens 8 to obtain the pencil beam.)
the light-transmission-side optical system forms the radiation shape into the first radiation shape in a state where the insertion- extraction optical element is not disposed on the optical path of the laser light, and forms the 4Docket No.: 4554-470radiation shape into the second radiation shape by the insertion-extraction optical element being disposed on the optical path, page 1 of English translation insertion of the lens 8 to obtain the pencil beam.)

wherein the insertion-extraction optical element is an element that condenses a beam of the laser light, and forms the laser light which is transmitted into the second radiation shape by diffusing the light beam after condensation; (implicit page 1 )
wherein the insertion-extraction optical element has a drive motor connected thereto which drives the insertion-extraction optical element between its insertion position and its extraction position; (implicit page 1)
wherein the drive motor is connected to the radiation shape control unit and moves the insertion-extraction optical element to its insertion position on the basis of an insertion command which is transmitted from the radiation shape control unit; (implicit page 1 tracking control controls the operation)
wherein the drive motor moves the insertion-extraction optical element to its extraction position on the basis of an extraction command which is transmitted from the radiation shape control unit;(implicit fig. 2 and page 1) and 
the radiation scanner has an optical element constituting the radiation scanner(page 1) disposed away from a region in which the laser light is condensed.(implicit fig. 2 element 8 is away when beam is condensed to pencil shape)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ichinose with teaching by Wermer in order to concentrate the beams on the sensing elements and further modify using teachings by Komatsu in order to change the shape of the beam and provide capability of catching the object

Regarding claim 15 Komatsu also teaches
That the conversion to the pencil shape has consequences(end of the page 1 and page 2) that the signal strength drops dramatically with distance, and also teaches that based on the received signal the lens can be removed in order to have better tracing at longer distances.
18. (New) The laser radar device according to Claim 14, wherein the second radiation shape is a line shape extending in a first direction of the measurement-target area, and the radiation scanner scans and irradiates the measurement-target area with the laser light formed into the line shape which is the second radiation shape, in a second direction orthogonal to the first direction.  (page 1 )
And also art by Komatsu does not explicitly say
15. (New) The laser radar device according to Claim 14, further comprising a surrounding environment detection unit that detects a range of visibility in a radiation direction of the laser light, wherein the radiation shape control unit controls the radiation shape into the first radiation shape in a case where it is determined that the range of visibility in the radiation direction of the laser light detected by the 
surrounding environment detection unit is less than a threshold value, and controls the radiation shape into the second radiation shape in a case where it is determined that the range of visibility in the radiation direction of the laser light is equal to or greater than the threshold value
It is clear that analysis of the signal and switching to the Lp beam instead of Lf beam is due to the fact that signal strength is unacceptable which inherently means comparing to specific threshold. 


16. (New) The laser radar device according to Claim 14, wherein the light reception unit transmits information of an intensity of the received signal to the radiation shape control unit(Art by Komatsu teaches obtaining the signal parameters and based on that leaving or removing the lens 8), and the 

Therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ichinose with teaching by Komatsu in order to clearly identify the signal at larger distances. It is important to note that range of visibility in this case represented by the signal strength (supplied seizing signal). In case Applicant desires separate environmental unit which detects visibility not based on the signal strength form the laser one can see the rejection provided by the international office which applies the art by the Yasunori JP 2004-037474.
Although not explicit regarding the claim 16 it is obvious to compare the signal strength to the thresholds before switching from one state to another in order to avoid losing the target during the scan.

Ichinose also teaches
17. (New) The laser radar device according to Claim 14, 5Docket No.: 4554-470wherein the first radiation shape is a dot shape, and the radiation scanner scans and irradiates the measurement-target area with the laser light formed into the dot shape which is the first radiation shape, in a first direction of the measurement-target area and a second direction orthogonal to the first direction.  (fig. 11a, b, c)


Regarding claim 20 Weimer teaches

21. (New) The laser radar device according to Claim 14, further comprising a light receiving scanner that receives the reflected light reflected from the measurement-target area while performing scanning with the reflected light in accordance with the radiation shape.  (implicit as the received light received by the array of the sensors means that the receiver scanner should be present in order to address each receiver and combine the information into the image)
22. (New) A traveling body comprising the laser radar device according to Claim 14.  (fig. 1c)



Allowable Subject Matter
Claim 23 allowed.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645